April 4, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: General Money Market Fund, Inc. 1933 Act File No.: 2-72836 1940 Act File No.: 811-3207 CIK No.: 00000353560 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, this is to certify that the form of the Class A, Class B and Dreyfus Class Prospectuses that would have been filed under paragraph (b) or (c) of this section does not differ from that contained in the most recent amendment, Post-Effective Amendment No. 57 to the Registration Statement, electronically filed with the Securities and Exchange Commission on March 29, 2016. Please address any comments or questions to my attention at 212-922-6838. Sincerely, /s/Loretta Johnston Loretta Johnston Supervisory Paralegal
